Certified Question of State Law, United States District Court, Southern District of Ohio, Eastern Division, No. 2:11-CV-131. Upon review pursuant to S.Ct-Prac.R. 9.05, the court will answer the following question:
*1420Does reckless conduct by the breaching party, as defined in Anderson v. Massillon, 134
Ohio St. 3d 380 (2012), render a contractual limitation of liability clause unenforceable?
It is ordered by the court that petitioner shall file its merit brief within 40 days of the date of this entry and the parties shall otherwise proceed in accordance with S.CtPrac.R. 16.02-16.04; and S.CtPrac.R. 9.07.
Pfeifer, O’Donnell, Lanzinger, and Kennedy, JJ., concur.
O’Connor, C. J., and French and O’Neill, JJ., dissent and would not answer the certified question.